UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/20/2020
                                                                       :
DARLENE CHAVIS,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      15-cv-3504 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
UNITED STATES OF AMERICA,                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

         On April 3, 2018, Judge Paul A. Crotty denied the Government’s motion to dismiss the
complaint but granted its motion to stay the proceedings pending a determination by the
Secretary of Labor as to whether the Federal Employees’ Compensation Act (“FECA”) applied
to Plaintiff’s claim under the Federal Tort Claims Act. Dkt. No. 64. The Court directed Plaintiff
to file her FECA claim with the Secretary of Labor within thirty (30) days from the entry of that
order. The Court said it would “dismiss the complaint for lack of subject matter jurisdiction
should Plaintiff not proceed with the FECA claim within thirty days from the entry of this
order.” Id. On April 27, 2018, the Court extended Plaintiff’s time to file her FECA claim with
the Secretary of Labor until June 2, 2018.

       Almost two years has passed since the Court’s extension on April 27, 2018. It is hereby
ORDERED that Plaintiff shall file a letter with the Court by March 13, 2020, indicating whether
she has filed her FECA claim with the Secretary of Labor and the result of the determination, or
otherwise show cause as to why her complaint should not be dismissed without prejudice.


        SO ORDERED.


Dated: February 20, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
